Citation Nr: 0420764	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-34 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a leg disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  The fact that the veteran's 
service medical records are not available is not fatal to the 
veteran's claim.  Smith v. Derwinski, 2 Vet. App. 147 (1992).  
The veteran can submit alternative evidence associating the 
claimed disorders to service.  VA does have a heightened duty 
to assist the veteran in the development of his claim. Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

The veteran was scheduled for a personal hearing at the RO in 
May 2004.  The veteran withdrew his request for a hearing by 
correspondence dated in April 2004.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

An October 2001 VAMC Memphis MRI revealed that the veteran 
had been diagnosed with a bilateral pars defect at L5 with a 
50% subluxation of L5 on S1.

The veteran claims, in essence, that he had a preexisting 
congenital back disorder which was aggravated during his 
period of service.  In addition, he has a leg disorder which 
is secondary to the back disorder.  He alleged that climbing 
poles and carrying heavy equipment in service aggravated his 
back disorder and that he had leg pain secondary to the back 
disorder.  He reported that he received treatment for his 
disorders while stationed in Japan at the "US Army Hosp. 
SAGMI Japan."  

The National Personnel Records Center (NPRC) has reported 
that after an extensive and thorough search of records at 
NPRC, they had concluded that records for the veteran either 
do not exist, that NPRC does not have them, or that further 
efforts to locate them at NPRC would be futile.  It is 
unclear whether clinical records exist at a military hospital 
in Japan.  The RO should request that any such records be 
obtained.

Finally, on remand the veteran should be afforded a VA 
examination in order to obtain an opinion concerning the date 
of onset and etiology of his back and leg disorders.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should request a search for 
separately filed hospital records for the 
veteran from the U.S. Military Hospitals 
in Japan, identified by the veteran as 
"US Army Hosp. SAGMI."  If these 
medical records are not available, the 
veteran should be advised of this fact, 
the efforts VA made to obtain the 
records, and any other information 
required by the provisions of 38 C.F.R. 
§ 3.159(e). 

2.  The RO should afford the veteran an 
opportunity to submit alternative 
evidence regarding the onset of his 
chronic back and leg disorders, including 
pharmacy records, prescription records, 
records of medical expenses, employment 
clinical records or examinations, reports 
of examinations for purposes of education 
or insurance, statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or any other evidence 
which might substantiate the veteran's 
contentions.  The veteran should also 
identify any other sources of medical 
evaluations or clinical records, 
especially those proximate to service.

3.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for any back 
or leg disorders from 1967 to the present 
time.  In particular any treatment 
records from the Memphis VA Medical 
Center, or any VA facility at which he 
has been treated for his claimed back and 
leg disorders or symptoms from October 
2001 through the present should be 
obtained.   

4.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
the veteran should be afforded an 
examination by an appropriate specialist 
to evaluate his back and leg complaints.  
The claims file should be made available 
to the examiner for review prior to the 
examination.  A complete history of the 
claimed disorders should be obtained from 
the veteran.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  A medical opinion as 
to the etiology and date of onset of each 
back or leg disorder diagnosed must be 
provided.  In particular, the examiner 
must provide an opinion as to whether any 
currently diagnosed back or leg disorders 
began during his military service or was 
aggravated by military service.

5.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

